DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on July 24, 2021 have been received and entered. Claim 1 has been amended, while claims 4-7, 9-18, 20-27 30-31, 33-64 have been canceled. Claims 1-3, 8, 19, 28-29, 32, 65-71 and 72 are pending in the instant application.  
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 6, 8, 18-19, 28-29, 32, 65-71 (Group I) in the reply filed on December 17, 2020 was acknowledged.

Priority
This application claims priority from US provisional application no. 62/586,813 filed on 11/15/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 1-3, 8, 19, 28-29, 32, 65-71 and 72 are under consideration.

Withdrawn-Claim Rejections - 35 USC § 102
Claims 1, 3, 8, 28, 65-67 and 72 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs et al (US 20120148577, dated 06/14/2012). In view of Applicants’ amendment of base claim 1, introducing the limitation of dependent claims 6 and 18, the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
Withdrawn-Claim Rejections - 35 USC § 103
Claim 1, 2, 6, 68-70 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (US 20120148577, dated 06/14/2012) and  Dalla-Favera et al (US 6268138, dated 7/31/2001). In view of Applicants’ amendment of base claim 1, introducing the limitation of .
Claim 1, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (US 20120148577, dated 06/14/2012), Dalla-Favera et al (US 6268138, dated 7/31/2001) and  Haley et al (US 2010/0129329 , dated 05/27/2010). The rejection is withdrawn for the reasons discussed supra. 

New & Maintained-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8, 19, 28, 65-71 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (US 20120148577, dated 06/14/2012), Dalla-Favera et al (US 6268138, dated 7/31/2001)  and  Monach et al (Arthritis & Rheumatism, 2010,   62, ( 1), 9-21). 
With respect to claims 1 and 3, Fuchs teaches  a method for performing a bone marrow transplant in a patient (see para. 71), the method comprising: administering to the patient a population of cyclophosphamide-resistant modified cells, wherein transplant cells are bone marrow cells, hematopoietic stem cells or hematopoietic progenitor cells, or other stem cells or progenitor cells(see para. 10). Fuchs et al teaches method further comprises administering at least one non-myeloablative dose of a chemotherapeutic agent that cyclophosphamide post transplantation of cyclophosphamide-resistant modified cells (see para. 16). It is noted that Fuchs et al contemplated “transplantation” of cells includes the administration of cells that have been grown in vitro, and may have been genetically modified, (see para. 51).  It is further disclosed that the hematopoietic progenitor stem cells possess high levels of aldehyde dehydrogenase, rendering them resistant to cyclophosphamide (see para. 31).
Regarding claim 8, Fuchs et al teach the method of claim 1, wherein the cells are stem cells or immune cells (see para. 9, 13, 33). 

Regarding claim 65, Fuchs et al teach wherein the stem cell are bone marrow cells, hematopoietic stem cells or hematopoietic progenitor cells, or other stem cells or progenitor cells (see para. 10).  
With respect to claim 66, Fuchs et al teach that the transplant cells include those cells arising from the ectoderm, mesoderm, or endoderm germ cell layers. Such cells include, but are not limited to cells of the immune system including B and T lymphocytes, plasma cells, macrophages/monocytes, dendritic cells, neutrophils, eosinophils, mast cells (see para. 33). 
Regarding Claim 67, Fuchs teaches that the source of the cells to be transplanted may be autologous, allogeneic, xenogenic, or a combination thereof (see para. 51).
With respect to claim 72, Fuchs teaches that at least one non-myeloablative dose of the chemotherapeutic agent that is cyclophosphamide administered post transplantation of the modified cells (see para. 16).
Fuchs differ from claimed invention by not disclosing the (i) patient has HIV infection, (ii) the population of cyclophosphamide resistance modified cells comprises a heterologous gene encoding aldehyde dehydrogenase 1 (ALDH1) and (iii) the non-myeloablative dose of cyclophosphamide is from about 0.16 mg/kg/day to less than 2.5 mg/kg/day.
Dalla-Favera cure the deficiency by teaching a modified cell comprising a heterologous gene encoding aldehyde dehydrogenase by introducing into the hematopoietic cells a double-stranded DNA retroviral vector encoding a human cytosolic aldehyde dehydrogenase inserted into a site within a region of the vector which is not essential for its replication into hematopoietic cells, Col. 7,  lines. 40-46).

With respect to claim 68, Dalla-Favera teaches conferring cyclophosphamide resistance to a cell by introducing an expression vector encoding ALDH1. It  is one objective of this invention is to construct a retroviral vector capable of conferring resistance to the anti-cancer drug cyclophosphamide. This will be done by using the human aldehyde dehydrogenase gene which has been shown to confer resistance to cyclophosphamide and its anti-cancer analogs (see col.  11, lines 25-30).
Regarding claims 69-70, Dalla-Favera teaches a retroviral or adenoviral vector encoding ALDH1 (col. 7, lines. 40-46; col. 5, lines. 27). The combination of reference differ from claimed invention by not disclosing the non-myeloablative dose of cyclophosphamide is from about 0.16 mg/kg/day to less than 2.5 mg/kg/day.
However, before the effective filing date of instant application, Monach et al disclose cyclophosphamide dosing is typically 1.5–2 mg/kg/day (see page 11, col. 1, para. 2) (limitation of claims 18 and19).
Accordingly, in view of the teachings of Fuchs, Dalla-Favera and Monach, it would have been prima facie obvious for one of ordinary skill in the art to combine the teaching of prior art to modify the method of Fuchs by administering to the patient a population of cyclophosphamide-resistant modified cells that is transfected with  a vector encoding ALDH1 to express higher  levels of ALDH1 within a cell to further increase the its ability to withstand non- myeloablative dose of cyclophosphamide exposure to treat a subject to combat  HIV infection with a bone marrow transplant in combination with non-myeloablative levels of cyclophosphamide, as suggested by Monach, with a reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to do so because prior art suggested that the stable expression of ALDH1 in hematopoietic cell 
One who would have practiced the invention would have had reasonable expectation of success because (i) prior art explicitly teaches transfecting hematopoietic cell with different type to vector to express ALDH1 to increase the levels of ALDH1 within a cell to further increase the cell's ability to withstand cyclophosphamide exposure for the purpose of treating a subject having HIV with a bone marrow transplant in combination with non-myeloablative levels of cyclophosphamide and (ii) prior art explicitly teaches workable dose range of cyclophosphamide and it was routine to optimize the non-myeloablative dose of cyclophosphamide that reduces the adverse effect of yclophosphamide(CTX). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, as recited the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Claim 1, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (US 20120148577, dated 06/14/2012), Dalla-Favera et al (US 6268138, dated 7/31/2001)  and  Monach et al (Arthritis & Rheumatism, 2010,   62, ( 1), 9-21) and  Haley et al (US 2010/0129329 , dated 05/27/2010).
e teaching of Fuchs, Dalla-Favera and Monach have been discussed above and relied in same manner here. Fuchs teaches  a method for performing a bone marrow transplant in a patient (see para. 71), the method comprising: administering to the patient a population of cyclophosphamide-resistant modified cells, wherein transplant cells are bone marrow cells, hematopoietic stem cells or hematopoietic progenitor cells, or other stem cells or progenitor cells(see para. 10). Fuchs et al teaches method further comprises administering at least one non-myeloablative dose of a chemotherapeutic agent that cyclophosphamide post transplantation of cyclophosphamide-resistant modified cells (see para. 16). It is noted that Fuchs et al contemplated “transplantation” of cells includes the administration of cells that have been grown in vitro, and may have been genetically modified, (see para. 51).  It is further disclosed that the hematopoietic progenitor stem cells possess high levels of aldehyde dehydrogenase, rendering them resistant to cyclophosphamide (see para. 31). Fuchs differ from claimed invention by not disclosing patient does not experience clinically relevant anemia, neutropenia, thrombocytopenia, pancytopenia, low platelet, low white blood cells, or any combination thereof or related symptoms.
Haley cure the deficiency by teaching bone marrow transplant cells expressing ALDH reduce the occurrence of thrombocytopenia. In one embodiment, the methods of the invention are useful for the treatment of patients having: diseases resulting from a failure or dysfunction of normal blood cell production and maturation, hyperproliferative stem cell disorders, aplastic anemia, pancytopenia, thrombocytopenia (see para. 21-22).
Accordingly, in view of the teachings of Fuchs, Dalla-Favera, Monach  and Haley, it would have been prima facie obvious for one of ordinary skill in the art to combine the teaching of prior art to modify the method of Fuchs, Dalla-Favera, Monach with the teaching of Haley for the purpose of preventing myeloablative-related conditions such as thrombocytopenia in subjects receiving bone marrow transplants, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One who would have practiced the invention would have had reasonable expectation of success because prior art explicitly reported preventing hematologic toxicity including thrombocytopenia by transplanting aldehyde dehydrogenase expressing stem cells. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of 
Thus, as recited the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant disagree with the rejection arguing Fuchs reports the “use of high-dose, post-transplantation oxazaphosphorine drugs for reduction of transplant rejection.” Specifically, Fuchs defines “high-dose,” in part, “that is a 50 mg/kg/day dose of an oxazaphosphorine drug such as, for example, cyclophosphamide.” (Fuchs, Paragraph 0040). The presently claimed subject matter refers to a dose of that “is from about 0.16 mg/kg/day to less than 2.5 mg/kg/day.” These doses do not overlap nor are they in proximity to one another. Furthermore, Fuchs teaches away from using a low dose amount, as opposed to the high dose of an oxazaphosphorine drug such as, for example, cyclophosphamide. Accordingly, Fuchs teaches away from using a lower dose than what is reported in Fuchs, such as the dose recited in the presently claimed subject matter. Monach also points out the same potential problems that Fuchs warns about with the low dose usage of cyclophosphamide. (See, Monach, p. 18, left column). Furthermore, there is no indication in Monach that the lower dose that is reviewed could be used in a bone marrow transplant. As referenced above, Monach is a review of where cyclophosphamide is used to treat rheumatic diseases. Applicant argues that one of skill in the art reading Fuchs along with Monach would not have modified the Fuchs high dosage or understood that using a low dose as recited in the pending claims would be a simple “design choice” one of skill in the art would make. Thus, the claims are not obvious. Dalla-Favera also shows that the combination of references teaches away from the presently claimed subject matter. Dalla-Favera teaches that its subject matter can be used to use a “a higher-dose treatment” and also teaches away from using a lower dose than what is described in Fuchs. (Fuchs, Col. 10, lines 46-47). Therefore, one of skill in the art would not have chosen to modify Fuchs to produce what is presently claimed and instead of would have relied on the teachings of the cited references to utilize the high dose that Fuchs and Dalla-Favera describe and that Fuchs states is effective as opposed to a “non-myeloablative dose of cyclophosphamide is from about 0.16 mg/kg/day to less than 2.5 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Fuchs et al. to formulate the grounds for teaching away. It should be noted that the ultimate goal of Fuchs is to provide administration of a non-myeloablative amount of cyclophosphamide results in treating, preventing, curing, delaying, reducing the severity of, ameliorating at least one symptom of transplant rejection, or prolonging the survival of the subject beyond that expected in the absence of such administration (see para. 44). It is relevant to note that Fuchs uses the term "non-myeloablative " to refere a property of a compound such as, for example, an oxazaphosphorine drug such as cyclophosphamide, whereby the compound does not have a cytotoxic effect (see para. 48). A variety of low dose or non-myeloablative  dose of cyclophosphamide suitable for this purpose are well-known in the art, including the claimed dose range as evident from the teaching of Monach.  Dalla-Favera teaches that the CTX activity is dose-dependent with a steep dose -response relationship and its dose-limiting toxicity is myelosuppression. Applicant should note that teaches two different selection protocols, wherein the first protocol requires cyclophosphamide at 100 mg/m2 per day for 14 consecutive days (see col. 15, lines 49-51) that is at least 10 times less than one exemplified by instant specification that discloses patients are treated day -2 before the transplant with a single dose of 1000 mg/m2 cyclophosphamide (example 8, para. 262 of the instant specification example). Monach discloses bladder toxicity and hemorrhagic cystitis associated with oral administration of cyclophosphamide. Monach provide explicit teaching of cyclophosphamide dosing is typically 1.5–2 mg/kg/day when it is provided orally or 500–1,000 mg/m2 IV for immunosuppression for the treatment of autoimmune disease (see page 11, col. 1, para. 2).  This is supported by another study summarized by the reference of McKinley et al (Clin J Am Sec Nephrol 4: 1754-1760, 2009, cited as evidence without relying on rejection, new IDS submitted on 7/24/2021) who reported a dose range of 1.0 to 1.5 mg/kg is clinically effective with minimal adverse effect (see page 1754, col. 2, last para.). Thus, Monach et al. cure the deficiency in Fuchs and Dalla-Favera by disclosing non-myeloablative dose of cyclophosphamide that suppress 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lois-Caballe et al (USPGPUB 20170107519) teaches cell expressing a molecule that reduces expression of an HIV co-receptor that can be provided to target cells to treat, for example, HIV (see para. 80). It is further disclosed that CD34-positive hematopoietic stem cells are isolated from a patient's bone marrow using a immunomagnetic approach. The cells are cultured and treated with the recombinant virus particles (see para. 191). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632